 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11    KEITH A. McNEIL,                                    Case No. 1:17-cv-00799-SAB

12                     Plaintiff,                         ORDER VACATING DATES AND
                                                          REQUIRING PARTIES TO FILE
13             v.                                         DISPOSITIONAL DOCUMENTS

14    DEPUTY JAMES FUNK and DEPUTY                        (ECF No. 31)
      FLORES,
15                                                        NINETY-DAY DEADLINE
                       Defendants.
16

17
              On January 8, 2019, a notice of settlement was filed informing the Court that the parties
18
     have reached settlement resolving this action.
19
              Accordingly, it is HEREBY ORDERED that:
20
              1.      All pending matters and dates are VACATED; and
21
              2.      The parties shall file dispositional documents within ninety (90) days of the date
22
                      of entry of this order.
23

24 IT IS SO ORDERED.

25
     Dated:        January 9, 2019
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28


                                                      1
